Exhibit 10.3

NOTE AMENDMENT AGREEMENT 1

THIS AGREEMENT is made as of the 23rd day of October, 2007

BETWEEN :

_______________________

(hereinafter called the “Noteholder”)

- and -

GOLDEN STAR RESOURCES LTD., a corporation incorporated under the laws of Canada

(hereinafter called the “Company”)

RECITALS:

 

A. The Noteholder is the registered holder of US$                     aggregate
principal amount of 6.85% senior convertible notes due April 15, 2009 (the
“Notes”), which is part of an issue of Notes originally carried out by the
Company on April 15, 2005 (such other Notes being hereinafter called the “Other
Notes”).

 

B. The Company desires to redeem the Notes and the Other Notes prior to the
maturity date on the terms set forth herein, which terms are not provided for in
the redemption provisions currently set out in the Notes and Other Notes, and
the Noteholder and the holders of the Other Notes desire to have the Notes and
Other Notes so redeemed.

 

C. Pursuant to section 15 of each Note and Other Note, the consent of each
holder of Notes and Other Notes is required to effect any change or amendment to
the Notes and Other Notes which would change the maturity date thereof or the
amount payable upon the redemption thereof.

NOW THEREFORE, in consideration of the premises, the mutual covenants contained
in this Agreement and other consideration (the receipt and sufficiency of which
are acknowledged), the parties agree as follows:

 

1. Definitions

All capitalized terms not otherwise defined herein are used herein with the
respective definitions given them in the Notes. All references in this Agreement
to sections and subsections shall be deemed, unless the context otherwise
requires, to be references to the corresponding sections or subsections of the
Notes as from time to time amended, supplemented, modified or changed.

 

--------------------------------------------------------------------------------

1

We entered into Note Amendment Agreements with each of Deutsche Bank Securities
Ltd. (“DB”), GLG Partners (“GLG”) and UBS AG (Canada Branch) (“UBS”), each of
whom is a registered owner of the Notes. Collectively, DB, GLG and UBS own 100%
of the outstanding principal amount of the Notes. We also entered into an
agreement with Highbridge International LLC (“Highbridge”), which is the
beneficial owner of Notes through swap arrangements with DB and UBS.



--------------------------------------------------------------------------------

2. Amendment of Notes to Permit Early Redemption

Each of the Notes is hereby amended, with effect from and as of the Effective
Date (as defined below), by adding to it the following provisions as new
sections 31 and 32 of each Note:

“(31) Notwithstanding anything to the contrary in this Note, the Company shall
redeem this Note, without the need for any further agreement or action by the
Holder, by paying to the Holder, or as the Holder may direct in writing, on the
Early Redemption Date (as defined below) an amount equal to 123.52% of the
outstanding Principal together with all accrued and unpaid Interest on the
outstanding Principal as of the Early Redemption Date (the “Early Redemption
Amount”) by wire transfer of immediately available funds, in full and final
satisfaction of all amounts owing to the Holder under this Note. The Company’s
early redemption obligation under this section 31 is conditional on the
completion by the Company of an issue and sale of securities resulting in net
proceeds to the Company equal to or greater than the aggregate Early Redemption
Amount payable with respect to this Note and the Other Notes (a “Financing”).
The Early Redemption Date shall be the date on which the Financing is completed
but in no event later than November 15, 2007 (the “Early Redemption Date”),
which determination shall be communicated in writing to the Holder at least
three days prior to such date. The Holder shall deliver this Note to the Company
for cancellation promptly following the Early Redemption Date. Upon the payment
of the Early Redemption Amount to the Holder this Note shall be cancelled, shall
cease to have any force and effect, and shall no longer represent an outstanding
obligation of the Company.

(32) Notwithstanding any provisions of this Note to the contrary, neither the
Early Redemption Amount, the Conversion Amount or the Company Conversion Amount
shall be convertible into Common Stock pursuant to any provision of this Note,
provided that if the Early Redemption Amount is not paid in full on the Early
Redemption Date, then from and after 4:30 p.m. (Denver time) on the Early
Redemption Date the Conversion Amount and the Company Conversion Amount shall be
convertible into Common Stock in accordance with the provisions of this Note.”

 

3. Redemption

The Company shall not exercise the right of early redemption contemplated in
section 2 of this Agreement except to redeem all of the outstanding Notes and
Other Notes in full and at the same time. It is understood and acknowledged that
each of the Other Notes is being amended on the same terms as are set out in
this Agreement.

 

4. Effective Date

This Agreement shall come into effect on the date (the “Effective Date”) on
which the Company issues a press release announcing the commencement and
definitive terms of a private placement of up to US$125,000,000 senior
convertible unsecured debentures of the Company due November 30, 2012 (which
private placement is hereby deemed, if completed, to be a Financing); provided
that, in any case, the Effective Date shall be deemed not to have taken

 

- 2 -



--------------------------------------------------------------------------------

place unless evidenced by the Company executing the confirmation certificate on
the last page of this Agreement.

 

5. Withdrawal of Registration Statement

The Company and the Noteholder agree that following the payment in full of the
Early Redemption Amount on the Early Redemption Date, the Company’s reservation
of shares of Common Stock issuable on conversion of the Notes shall be cancelled
and the Company shall withdraw the registration statement registering the resale
of such shares of Common Stock.

 

6.

Participation in Financing 2

The Company hereby agrees to permit, subject to the consent of the Company’s
financial advisors, the Noteholder to participate in the Financing up to an
investment amount equal to the principal amount of the Notes held by the
Noteholder. It is understood and acknowledged that the foregoing covenant shall
also be made by the Company to the holders of the Other Notes.

 

7. Confidentiality

The Noteholder agrees not to disclose the terms of this Agreement until the
Effective Date, except to (i) the Noteholder or the holders of the Other Notes,
and (ii) its officers and directors and other affiliates and representatives
involved in the matters contemplated hereby.

 

8. Inconsistency

To the extent that there is any inconsistency between the provisions of the
Notes and the provisions of this Agreement, the provisions of this Agreement
shall prevail.

 

9. Successors and Assigns

This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective successors and permitted assigns.

 

10. Governing Law

This Agreement shall be governed by, and construed with, the laws of the State
of New York and shall be treated in all respects as a New York contract.

 

11. Miscellaneous

This Agreement may be executed in separate counterparts each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

Each of the Notes and this Agreement shall henceforth be read together and shall
have effect so far as practicable as though all the provisions thereof and
hereof were contained in

 

--------------------------------------------------------------------------------

2

This provision does not appear in the agreement entered into with DB or UBS. The
participation right associated with the Notes as to which DB and UBS are
registered owners was exercised by Highbridge as beneficial owner of such Notes.

 

- 3 -



--------------------------------------------------------------------------------

one instrument. Each Note, as amended by this Agreement, shall be and continue
in full force and effect and is hereby confirmed.

Each party covenants and agrees that it will at all times after the date hereof,
at the expense of the requesting party, promptly execute and deliver all such
documents, including, without limitation, all such additional consents and other
assurances and do all such other acts and things as the other party, acting
reasonably, may from time to time request be executed or done in order to better
evidence or perfect or effectuate any provision of this Agreement.

TO WITNESS THEIR AGREEMENT, the parties have duly executed this Agreement on the
date first above written.

 

GOLDEN STAR RESOURCES LTD.

By:

      Name:   Title:

 

_____________________________

By:

      Name:   Title:   ______________________________

[Confirmation on next page]

 

- 4 -



--------------------------------------------------------------------------------

CONFIRMATION CERTIFICATE

The undersigned corporation, by the signature of its duly authorized officer,
hereby confirms that, on the date set out below, the Company issued a press
release announcing the definitive terms of a private placement of securities of
the Company that if completed would constitute a Financing.

CERTIFIED this              day of October, 2007.

 

GOLDEN STAR RESOURCES LTD.

By:

      Name:   Title:

 

- 5 -